ICJ_083_TerritorialDispute_LBY_TCD_1991-08-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER OF 26 AUGUST 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND TERRITORIAL

(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

ORDONNANCE DU 26 AOUT 1991
Official citation :

Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Order of 26 August 1991, 1.C.J. Reports 1991, p. 44

Mode officiel de citation:

Différend territorial (Jamahiriya arabe libyenne/Tchad),
ordonnance du 26 août 1991, C.I.J. Recueil 1991, p. 44

 

Sales number 5 97
N° de vente :

 

 

 
26 AUGUST 1991

ORDER

TERRITORIAL DISPUTE
(LIBYAN ARAB JAMAHIRIYA/CHAD)

DIFFEREND TERRITORIAL
(JAMAHIRIYA ARABE LIBYENNE/TCHAD)

26 AOUT 1991
ORDONNANCE
1991
26 August
General List
No. 83

44

INTERNATIONAL COURT OF JUSTICE

YEAR 1991

26 August 1991

CASE CONCERNING
THE TERRITORIAL DISPUTE

(LIBYAN ARAB JAMAHIRIYA/CHAD)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 44
and 46 of the Rules of Court,

Having regard to the Order made by the Court on 26 October 1990
recording (inter alia) the agreement of the Parties that the proceedings in
the present case had in effect been instituted by two successive notifi-
cations of the Special Agreement constituted by the “Framework Agree-
ment” between the two Parties of 31 August 1989, and that the procedure
in the case should be determined on the basis of the notifications and
communications from the Parties referred to in the Order, pursuant to
Article 46, paragraph 2, of the Rules of Court;

Whereas by that Order the Court decided that each Party should file

a Memorial and Counter-Memorial within the same time-limit, and
26 August 1991 was fixed as time-limit for the Memorials;

Whereas the Memorials of the two Parties were duly filed within that
time-limit;

Whereas at a meeting between the President of the Court and the
Agents of the Parties held on 26 August 1991 the Parties agreed that a
time-limit of seven months would be appropriate for the filing of the
Counter-Memorials;

4
45 TERRITORIAL DISPUTE (ORDER 26 VIII 91)

Taking into account the agreement of the Parties,

Fixes 27 March 1992 as time-limit for the Counter-Memorials; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of August, one thou-
sand nine hundred and ninety-one, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Socialist People’s Libyan Arab Jamahiriya and the
Government of the Republic of Chad, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
